Citation Nr: 1630889	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  11-10 549	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for degenerative joint disease (i.e., arthritis) of the right knee.

2.  Entitlement to a separate compensable rating prior to May 17, 2012, and a separate rating exceeding 10 percent since, for instability of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from December 1991 to September 1993.

This appeal to the Board of Veterans' Appeals (Board/BVA) originated from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a rating higher than 10 percent for degenerative joint disease, i.e., arthritis of the right knee (previously characterized as a right knee condition (iliotibial band syndrome)).  Subsequently, in a September 2009 rating decision, the RO granted a temporary 100 percent rating for this disability under 38 C.F.R. § 4.30 from August 12, 2009 through September 2009, on account of knee surgery necessitating convalescence, and reverted back to the 10 percent rating as of October 1, 2009.  

The Veteran since has relocated to another state of residence, and in June 2013 he appeared at the RO in Manchester, New Hampshire (which now had jurisdiction over his claim) and testified at a hearing before the undersigned Veterans Law Judge; a transcript of the hearing has been associated with the claims file, so is of record.  During the hearing, despite testimony to the effect that he had lost his job as a police officer owing to his right knee disability, the Veteran specifically stated that he was not claiming entitlement to a total disability rating based on individual unemployability (TDIU) in association with his right knee claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In September 2014, in addition to dismissing a claim for a higher rating for a right ankle disability, the Board remanded this right knee claim for further development.  And in a December 2014 Decision Review Officer (DRO) decision, a separate 10 percent rating was granted for instability of this knee (characterized as medial lateral instability to include posterior instability), effective May 17, 2012.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) and 
VAOGCPREC 9-98 (August 14, 1998) (permitting assignment of separate ratings for arthritis and instability affecting the same joint).  In a December 2014 statement, in response, the Veteran continued his appeal for higher ratings for his right knee disability, including for a separate compensable rating prior to May 17, 2012 for the right knee instability.

Still further development of these claims is required before deciding them on appeal, however, so the Board is REMANDING them to the Agency of Original Jurisdiction (AOJ).


REMAND

Prior to considering these claims for higher ratings for the service-connected right knee disability, both the arthritis and instability components, further development of the record is necessary to comply with VA's duty to assist in developing facts pertinent to these claims.  38 C.F.R. § 3.159.  After the Veteran was awarded a separate 10 percent rating for right knee instability, as of May 17, 2012, he asserted in a December 2014 statement that the decision was "flawed" and that medical evidence did not appear to have been properly reviewed.  He cited to treatment provided by Dr. Jeffrey O'Brien from June 2009 until November 2009 and to current physical therapy provided by Coppola Physical Therapy.  The claims file does not contain records from Dr. O'Brien dated after August 2009, or any of the physical therapy records also mentioned from Coppola Physical Therapy.  These records should be obtained and considered, along with all updated VA treatment records.

Thereafter, the AOJ should review the file and determine whether there is suggestion of a material change in the Veteran's right knee disability (that is, a possible increase in severity) since his last VA compensation examination for this disability in October 2014.  If so, arrange to have him reexamined to reassess the severity of this disability.  


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Request the Veteran to submit private records from Dr. Jeffrey O'Brien of The Orthopedic Center, dated after August 2009, and from Coppola Physical Therapy in relation to his treatment for his right knee disability; or submit a medical release authorizing VA to obtain these confidential treatment records on his behalf.

2.  Also obtain and associate with the claims file all records of the Veteran's treatment for his right knee disability at the local VA Medical Center (VAMC) in Manchester since October 2014.

3.  After receiving these additional records, review them to determine whether another VA orthopedic examination is needed to assist in deciding these rating claims (i.e., whether there has been a material change in the Veteran's right knee disability such that reassessment of its severity is required).  If there has been, arrange for him to undergo another VA orthopedic examination reassessing the severity of his right knee disability, both the arthritis and instability components.  His claims files must be made available to the examiner for review.  All necessary tests and studies should be accomplished.  All clinical findings in regard to evaluating this disability in accordance with applicable rating criteria should be set forth in the report.


The examiner is specifically asked to describe: 

a).  Ranges of flexion and extension of the right knee, in degrees, and any additional functional loss due to pain, painful movement, weakened movement, fatigue, or repetitive movement, also in degrees.  Additional limitation of motion during flare-ups and following repetitive use should also be noted. 

b).  Any recurrent subluxation or lateral instability, including whether it is slight, moderate, or severe; and 

c).  Any symptoms associated with cartilage impairment that is related to the right knee disability, including whether there are frequent episodes of "locking," pain, and effusion into the knee joint.

4.  Then readjudicate these claims for a rating higher than 10 percent for degenerative joint disease of the right knee, a separate compensable rating prior to May 17, 2012 for instability of the right knee, and a separate rating exceeding 10 percent for this instability since May 17, 2012.  If higher ratings are not granted to the Veteran's satisfaction, send him another supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

